Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 10/14/21 is acknowledged.
Claims 11-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/21.
Information Disclosure Statement
No IDS was filed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it is unclear how the claim language, “wherein the layer of Ɛ-WO3 exhibits polarization switching,” structurally further defines the claimed device.  
3. It is unclear how the claimed subject matter structurally further defines the claimed device.  
Claim 9 is rejected because “the layer of WO3” raises an antecedent basis issue. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sambandan (US Pub. No. 2015/0346190).
As to claim 1, Sambandan discloses a sensor device ([0069] et seq.) comprising: a substrate (e.g., substrate 12); a set of electrodes disposed on or within the substrate (e.g., the first electrode can comprise one or more electrode fingers 14A, 14B, 14C, 14D, 14E, disposed over a substrate, e.g., alumina support. In some embodiments, the sensor element 10 can also comprise a second electrode 18. In some embodiments, the second electrode 18 can also comprise one or more electrode fingers 18A, 18B, 18C, 18D and 18E); and a layer comprising Ɛ-WO3 disposed in electrical 3 exhibits polarization switching (e.g., this is considered intended use and/or functional claim language because it recites what the device does, and not what the device is; see MPEP 2114; while all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction).   Furthermore, Sambandan inherently discloses an electrochromic device because Sambandan discloses all the claimed structural features of the claimed electrochromic device.  
In the alternative, as to claim 1, while Sambandan does not specifically disclose an electrochromic device, Sambandan essentially discloses an electrochromic device because Sambandan discloses all the claimed structural features of the claimed electrochromic device, as explained above.  
As to claim 2, see e.g., [0011] et seq.
As to claim 4, see e.g., [0011] et seq.
As to claims 7-9, see 112 rejection above.  Furthermore, while all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
As to claim 10, see sensor in e.g., [0005] et seq.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sambandan in view of Cook et al. (“Cook,” US Pub. No. 2013/0329179).
See Sambandan above. 
As to claim 3, while Sambandan discloses nanopowders in e.g., [0043] et seq.  Sambandan does not specifically disclose the claimed average particle size of these .  	
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sambandan in view of Lee et al. (“Lee,” US Pub. No. 2009/0148347).
See Sambandan above. 
	As to claims 5 and 6, Sambandan does not specifically disclose a transparent glass substrate.  Lee discloses in e.g., [0021] et seq., an environmental gas sensor, including: a substrate, a metal electrode formed on the substrate, and a composite-oxide thin film formed of hetero-oxide nano-crystalline particles on the metal electrode.  The substrate for an environmental gas sensor according to the present invention may be selected from the group consisting of oxide single crystalline and ceramic (MgO, LaAl.sub.2O.sub.3 and Al.sub.2O.sub.3) substrates, a silicon semiconductor (Si and SiO.sub.2) substrate, and a glass substrate. The substrate may be formed to a thickness of 0.1 to 1 mm.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a transparent glass substrate because having this particular structural feature helps to enable it to function 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



11/6/2021